DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11 April 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein and struck through has not been considered.
Claim Objections
Claims 8, 12, and 13 are objected to because of the following informalities:  
Claim 8 recites “the emulsion comprised of a 90/10 ratio of butter and water”.  It would appear the claim should recite ‘the emulsion is comprised of a 90/10 ratio of butter to water’.
Claim 12 recites “comprising at least one of the two olefin polymers”.  It would appear the claim should recite ‘comprising one of the at least two olefin polymers’.
Claim 13, line 6, recites “a top packet edge attached to at least one of the sidewall and the container top”.  It would appear the claim should recite ‘a top packet edge attached to at least one of the at least one sidewall and the container top’.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, there is no antecedent bases for “the inner layer of the packet” or “the at least one of the container sidewalls”.
Regarding claims 13 and 16, it is unclear how a container top and a container bottom having at least one sidewall, that is only one sidewall, would form a stand-up pouch since a pouch would normally require at least a front and back side wall to form to form a pouch and/or a container interior.
Regarding claim 17, there is no antecedent basis for the term “the breachable longest side”.
Claims 10, and 14 – 16 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1 – 6 and 9 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over DiLiberto et al. US 2011/0308977 in view of Sakai et al. JP 2000-85854.
Regarding claims 1 and 13, DiLiberto discloses a disposable container (container 100) capable of heating food, said container (outer pouch 126) which comprises parallel container sidewalls coming together to form a container top, a container bottom, the container sidewalls, and the container bottom defining a pouch interior.  The pouch interior includes a food region between the container top and the container bottom.  There is a breachable packet (inner packet 102) within the pouch interior attached to one of the sidewalls (fig. 11D) which has a packet bottom facing the food region and the container bottom and the packet interior contains a liquid/sauce (seasoning mix, margarine, dressing) (paragraph [0056] and fig. 12).
Claims 1 and 13 differ from DiLiberto in the packet being a thermally breachable packet.  
Sakai discloses a disposable container capable of heating food which container comprises parallel container sidewalls a container top, and a container bottom which defines a container interior (fig. 1).  The container interior contains a thermally breachable packet (sealed package 4) within the container interior and includes a food region between a packet bottom and the container bottom (food X).  Said packet has a packet bottom (seal portion 8) facing the container bottom and a packet interior containing a liquid (oil and sake) (paragraph [0016], [0032], [0033], and fig. 1, 3, and 4).  Sakai is using a thermally breachable packet containing a liquid and having a packet bottom facing the food region and the container bottom for the art recognized purpose of automatically seasoning contained foods and making cooking easy (paragraph [0007]) which is applicant’s reason for doing so as well.  To therefore modify DiLiberto and provide a thermally breachable packet containing a liquid/sauce having a longest side of the seal directing pressure of the liquid/sauce to burst the longest side of the seal toward the container bottom as taught by Sakai would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Further regarding claims 1 and 13, in the event the claims could be construed as differing from DiLiberto in said packet interior containing a liquid, DiLiberto in view of Sakai discloses the packet interior contains a liquid/sauce (oil and sake) (‘854, paragraph [0016]).
Regarding claim 2, DiLiberto in view of Sakai discloses the seal includes at least three sides (8, 9, 10) and includes a top side since the packet is sealed to a sidewall (‘854, paragraph [0029] and fig. 1 and 4).
Further regarding claim 2, once it was known to provide a thermally breachable packet with a seal that includes multiple sides it is not seen that patentability would be predicated on the number of sides said packet would have absent strong and compelling evidence to the contrary.  The mere duplication of parts has no patentable significance unless a new and unexpected result would be produced (MPEP § 2144.04 VI.B.).
Regarding claim 3, as seen in ‘854, figure 1, DiLiberto in view of Sakai discloses the top side of the seal (9 and 10) would be connected to the pouch interior.
Regarding claim 4, since the longest side of the seal (8) is facing towards the interior of the pouch interior (‘854, fig. 1) it is seen that DiLiberto in view of Sakai discloses the longest side of the seal (8) would be free to move away from the container sidewalls (fig. 4).
Regarding claims 5 and 6, DiLiberto in view of Sakai disclose the pouch would include a laminate (an outer layer and a heat-adhesive inner layer) (paragraph [0025]) and that the thermally breachable packet which contains the liquid, i.e. the liquid is in contact with the inner packet layer, would be made from the same laminate (paragraph [0029]).  Stated somewhat differently, said packet includes a laminate of a peelable inner packet layer in contact with the liquid and an outer packet layer.  Further regarding claim 6, Diliberto in view of Sakai disclose the thermally breachable packet would be attached to the sidewall by hot melt, that is to say that all layers, including the inner layer, of the packet would be fused to at least one of the container sidewalls.
Regarding claim 9 and the disposable container further comprising information specifying a heating interval and a power level, the manufacturing of a food commonly involves packaging of the food into a disposable container in which said food would be heated. Furthermore, providing information on said container with a message that specifies a heating interval and power level does not provide a structural feature to the invention.  Additionally, the particular information regardless of how it is placed on the container would not provide a patentable distinction to the invention. The printed information on the claimed disposable container is not integral to the function of the claimed container, for example, as opposed perhaps to a situation where the printed matter serves as an indicator for measurement, such as a measuring cup, thus affecting the use and function of the article as a whole. Therefore, information regarding a heating interval and/or power level on the side of said container would not alter or change the tangible, material functions of the article, namely those involving the product and the container. Additionally, such a message stating a heating interval and/or a power lever that the product could be used at would not patentably differ from the same article with any number of differing messages. Therefore, such information is not a patentable feature over the prior art.
With respect to the remaining recitations of claim 9 beginning “the thermally breachable packet to breach within a fraction of the heating interval” these are seen to be recitations regarding the intended use of the disposable container.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which DiLiberto in view of Sakai obviously does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “the thermally breachable packet to breach within a fraction of the heating interval”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is DiLiberto in view of Sakai and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 10 and the recitations beginning “the thermally breachable packet breaching within a fraction of the heating interval and releasing the liquid onto the food” these are seen to be recitations regarding the intended use of the packet and are rejected as such for the same reasons given above in the rejection of claim 9.
Nevertheless, DiLiberto in view of Sakai discloses the thermally breachable packet would breach within a fraction of a heating interval and release the liquid onto the food (‘854, paragraph [0033]).
Regarding claims 11 and 12, DiLiberto in view of Sakai discloses the use of olefin polymer sheets (two or more of these resins can be used in combination) and that the packet would be sealed to the pouch interior and thermally breachable and peelable (‘854, paragraph [0016], [0017], [0023], and [0030]).   Since said packet is attached to the pouch interior by hot melt, i.e. a fusion weld (‘854, paragraph [0031]), and thermally breachable and peelable while still remaining attached to said interior it is seen that the peelable seal would have to have a cohesive strength less than a fusion weld and the inner pouch surface is connected to the thermally breachable packet.
Regarding claim 14, the seal of the thermally breachable packet is formed at the ends (edge seals 9 and 10) and down the centre (seal portion 8) of the packet bottom.  When the seal is breached there will be two flaps formed by each side of the packet each flap encompassing first seal portions 8/9/10 and second seal portions 8/9/10 which portions would on each of the flaps form three sides of a polygon.  Further, DiLiberto in view of Sakai discloses the seal would also be as seen in ‘854, figure 5, reference sign 14a, which seal would have multiple sides and thus be a polygon.
Regarding claim 15, once it was known to provide a thermally breachable packet with a seal that includes multiple sides it is not seen that patentability would be predicated on the number of seals said packet would have absent strong and compelling evidence to the contrary.  The mere duplication of parts has no patentable significance unless a new and unexpected result would be produced (MPEP § 2144.04 VI.B.).
Regarding claim 16, DiLiberto in view of Sakai disclose the container would be in the form of a stand-up pouch (‘977, fig. 12).
Regarding claim 17, DiLiberto in view of Sakai disclose that the breachable longest side (8) of said packet would comprise a stress concentrator (one or more non-sealed portion formed in a triangular shape) (paragraph [0030]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over DiLiberto et al. US 2011/0308977 in view of Sakai et al. JP 2000-85854 as in view of Burdette US 4,596,713 as further evidenced by Advanced Dairy Chemistry (ADC).
Regarding claims 7 and 8, whilst DiLiberto in view of Sakai discloses the disposable container and packet would contain a food and liquid respectively, claims 7 and 8 differ from DiLiberto in view of Sakai in the liquid being specified as an emulsion.  Initially applicant’s attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
	     This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  

Stated somewhat differently, once it was known to contain a liquid within a packet interior for applicant’s disclosed purpose of flavouring and/or enhancing a heated food it is not seen that patentability would be predicated on the particular type of liquid said packet would contain, such as an emulsion.  
Nevertheless, Burdette discloses a disposable container capable of being used for heating food which container has a container top, a container bottom, and container sidewalls which define a pouch interior.  The pouch interior also includes a food region between a thermally breachable packet bottom and the container bottom, said packet which is in the pouch interior.  Burdette further discloses that it was well established and conventional in the art to provide such packet interiors with a liquid emulsion in the form of butter in order to flavour and/or enhance a food whilst said food was being heated.  Burdette further discloses that other liquids could also be contained within the packet interior making it obvious that the particular liquid one would choose to place in said interior of said packet would have been an obvious matter of choice and/or design and/or personal taste.  To therefore modify DiLiberto in view of Sakai and provide a liquid in the form of an emulsion in the form of butter as taught by Burdette would have been obvious.  Further regarding claim 8, ADC provides further evidence that butter is an emulsion and as an emulsion would comprise as much as a 90/10 ratio of butter and water respectively.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 – 5, and 6 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 7 – 16 of U.S. Patent No. 11,242,188.  Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference in claims 1 and 13 of the instant application and claims 1 and 13 of the ‘188 patent is said container is not recited as a stand-up pouch and the packet bottom is not recited as being free to move away from the one of the containers sidewalls.  Claim 5 of the instant application recites the limitaions of claim 2 of the ‘188 patent, claim 6 of the instant application recited the limitations of claim 16 of the ‘188 patent and claims 7 – 15 of the instant application recite all the limitations of claims 7 – 15 of the ‘188 patent respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        10 September 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792